DETAILED ACTION
Response to Amendment
The reply filed 2/18/2021 has been entered. Claims 1-8, 10-15, 17 and 21-25 are pending. Claims 1, 5-6 and 14-15 have been amended. Claims 9, 16 and 18-20 have been cancelled. Claims 21-25 are new.  Applicant’s amendments to the claims have overcome the 112 rejections lodged in the previous office action.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/18/2021, with respect to the 
103 rejections in view of the amendments have been fully considered but they are not persuasive. 
Applicant argues that the proposed combination of Thomas in view of Schilling would change the principle of operation of Thomas and eliminate the T shaped connector with ends that straddle an aperture that can be rotated for removal..
Examiner respectfully disagrees.  Thomas teaches a plurality of seal segments 28 that are arranged annularly around blades 22, see Col 3, ll. 41-55.  The seal segments comprise apertures 40 through outer wall 30 that receive T shaped connectors 42 configured to couple the seal segment to the engine, see Col 4, ll. 7-19.  Thomas fails to teach the first and second cutouts of amended claims 1 and 15.  Schilling is relied up to teach the first and second cutouts as claimed.  In combination, the first and second cutouts do not replace the T connector of Thomas, they are incorporated into the seal segment of Thomas at each circumferential end.  Schilling teaches a very similar seal segment in Fig 5-7 comprising a central aperture and first and second cutouts at each circumferential end, see P[0056].  Therefore, Schilling 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-8, 10-15, 17, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20170022840) in view of Schilling et al. (US 20190284958), hereinafter: “Thomas” and “Schilling”, respectively. Equivalent document US Pat No. 10641120 to Thomas to be referenced hereinafter.
In Reference to Claim 1
Thomas teaches:
A blade outer air seal(26), comprising: 
a base portion(32) extending between a first circumferential side(a first circumferential end of segment 28) and a second circumferential side(a second circumferential end of segment 28) and from a first axial side(a first axial end of segment 28) to a second axial side(a second axial end of segment 28); 
a first wall(34) axially spaced from a second wall(36), the first and second walls extending from the base portion to an outer wall(30; Fig 2-5; Col 3, ll. 55-65); and 
a rib(58) extending from the base portion to the outer wall spaced axially between the first and second walls(Fig 2-5; Col 5, ll. 23-53).  
Thomas fails to teach:
wherein first and second cutouts are each formed in the first wall and the outer wall, the first cutout arranged near the first circumferential side, and the second cutout arranged near the second circumferential side
Schilling teaches:
	A blade outer air seal(450) wherein first and second cutouts(455, at each circumferential end of 450; P[0056]) are formed in the first wall and the outer wall(Fig 7), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Schilling to use first and second cutouts formed in the first and outer wall arranged at opposite circumferential ends of the outer air seal segment to achieve predictable results.  In this case, the predictable result is the utilization of cutouts to receive retaining structures to facilitate attaching the outer air seal to the support structure.
In Reference to Claim 2
Thomas in view of Schilling teaches:
The blade outer air seal of claim 1(see rejection of claim 1 above), wherein the rib extends from the first circumferential side to the second circumferential side(rib 58 extends continuously along circumferential length L of the seal segment 28; Fig 4; Col 5, ll. 54-60 of Thomas).  
In Reference to Claim 3
Thomas in view of Schilling teaches:
The blade outer air seal of claim 1(see rejection of claim 1 above), wherein the first and second walls extend from the first circumferential side to the second circumferential side(Fig 2; 34 and 36 extend from the first circumferential end to the second circumferential end of the segment 28 to define an internal volume 38; Col 3, ll. 56-66 of Thomas).  
In Reference to Claim 4

The blade outer air seal of claim 1(see rejection of claim 1 above), wherein the rib is arranged at an angle relative to the first wall(Fig 5 of Thomas, rib 58 is arranged an angle between 0 and 360 degrees with respect to wall 34).  
In Reference to Claims 5 and 6
Thomas in view of Schilling teaches:
The blade outer air seal of claim 4(see rejection of claim 4 above) wherein the angle is less than about 45 deg and less than about 30 deg(since the first and second walls 34,36 cooperate with the inner and outer walls 30,32 to form 90 deg angles and the rib extends between 30, 32 to form rectangular cavities 38a,38b one must conclude that the rib is approximately parallel to the first wall; Col 3, l. 65 to Col 4, l. 6; Col 5, ll. 32-53 of Thomas; therein the angle would be approximately 0 degrees which is less than 30 deg).
In Reference to Claim 7
Thomas in view of Schilling teaches:
The blade outer air seal of claim 1(see rejection of claim 1 above), wherein a first passage(38a) is defined between the rib and the first wall and a second passage(38b) is defined between the rib and the second wall(Fig 2-5; Col 5, ll. 32-34 of Thomas).  
In Reference to Claim 8
Thomas in view of Schilling teaches:
The blade outer air seal of claim 7(see rejection of claim 7 above), wherein the first passage is configured to have a first pressure and the second passage is configured to have a second pressure that is lower than the first pressure(since the first 
In Reference to Claim 10
Thomas in view of Schilling teaches:
The blade outer air seal of claim 1(see rejection of claim 1 above) wherein the first and second cutouts form mating surfaces(Fig 7 of Schilling) are engaged with a support structure(P[0056] of Schilling).  
In Reference to Claim 11 
Thomas in view of Schilling teaches:
The blade outer air seal of claim 1(see rejection of claim 1 above) wherein each segment has first and second slots(460,462 - Schilling) in the second wall(458 - Schilling), the first and second slots engaged with the support structure(P[0056] of Schilling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Schilling to use first and second slots formed in the second wall arranged at opposite circumferential ends of the outer air seal segment to achieve predictable results.  In this case, the predictable result is the utilization of the slots to receive retaining structures to locate and control movement of the outer air seal relative to the support structure and vice versa in the circumferential direction.
In Reference to Claim 12
Thomas in view of Schilling teaches:

In Reference to Claim 13
Thomas in view of Schilling teaches:
The blade outer air seal of claim 1(see rejection of claim 1 above), 
Thomas in view of Schilling fails to explicitly teach:
wherein the base portion, the first and second walls. and the outer wall have the same thickness. 
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 111 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
In the instant case, Thomas teaches a base portion, the first and second walls, and the outer wall which reasonably appear to be the same thickness in Fig 2,3 and 5; 
The examiner notes that paragraphs 16, 40, and 48 of the applicant’s specification refer to the various wall thicknesses; and while the specification refers to the respective thicknesses, there is not an explanation of criticality for any particular thickness or a purported advantage to each wall being of the same thickness or an explanation for the size and scale of the blade outer air seal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade outer air seal of Thomas  in view of Schilling by sizing the thickness of the base portion, the first and second walls. and the outer wall to be the same for the purpose of simplifying construction.
In Reference to Claim 14
Thomas in view of Schilling teaches:
The blade outer air seal of claim 1(see rejection of claim 1 above), wherein the blade outer air seal is a ceramic matrix composite material(Col 6, ll. 52-67 of Thomas).  
In Reference to Claim 15
Thomas teaches:
A turbine section(15) for a gas turbine engine(10), comprising: 
a turbine blade(22) extending radially outwardly to a radially outer tip(radially outward tip of 22) and for rotation about an axis of rotation(18); 
a blade outer air seal(26) having a plurality of segments(28; Col 3, ll. 42-55) mounted in a support structure(100) and arranged circumferentially about the axis of rotation and radially outward of the outer tip(Col 3, ll. 42-55); and 

Thomas fails to teach:
wherein each segment has first and second cutouts in the first wall and the outer wall, the first and second cutouts engaged with the support structure.
Schilling teaches:
	A blade outer air seal(450) wherein each segment has first and second cutouts(455, at each circumferential end of 450; P[0056]) in the first wall and the outer wall(Fig 7), wherein the first and second cutouts are engaged with the support structure(P[0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Schilling to use first and second cutouts formed in the first and outer wall arranged at opposite circumferential ends of the outer air seal segment to achieve predictable results.  In this case, the predictable result is the utilization of cutouts to receive retaining structures to facilitate attaching the outer air seal to the support structure.
In Reference to Claim 17
Thomas in view of Schilling teaches:
The turbine section of claim 15(see rejection of claim 15 above), wherein each segment has first and second slots(460,462 - Schilling) in the second wall(458 - 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Schilling to use first and second slots formed in the second wall arranged at opposite circumferential ends of the outer air seal segment to achieve predictable results.  In this case, the predictable result is the utilization of the slots to receive retaining structures to locate and control movement of the outer air seal relative to the support structure and vice versa in the circumferential direction.
In Reference to Claims 21 and 24
Thomas in view of Schilling teaches:
The blade outer air seal/turbine of claims 7 and 15(see rejection of claims 7 and 15 above), wherein a first passage(38a – Thomas) is defined between the rib(58 – Thomas) and the first wall(34 – Thomas) and a second passage(38b – Thomas) is defined between the rib and the second wall(36 – Thomas)
Thomas in view of Schilling fails to explicitly teach:
wherein the first passage has a trapezoidal shape 
The Court has held that a configuration can be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), see MPEP §2144.04 Changes in Shape for further clarification). 
	In In re Dailey, the applicant claimed a nursing container with a collapsible bottom so that air is not admitted into the container when contents are drained and the 
In the instant application, Thomas teaches a first and second passages being a substantially rectangular shape through which cooling gas flows(Col 5, ll. 32-53). Schilling appears to teach a passage of varying shapes in Fig 5-7. 
The examiner notes that paragraph 49 of the applicant’s specification describe the trapezoidal shape, however, the specification does not explain a criticality for the shape. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer air seal of Thomas in view of Schilling by re-shaping the first passage to have a trapezoidal shape in view of case law which would yield predictable results. In this case, the predictable result would be a passage having the desired shape to provide sufficient structural strength for the intended application and capable of transporting cooling gas to the forward portion of the blade outer air seal, while also allowing the outer air seal to achieve the desired weight. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Schilling and in further view of O’Leary et al. (US 10385718), hereinafter: “O’Leary”.
In Reference to Claim 25

The turbine section of claim 15(see rejection of claim 15 above)
Thomas in view of Schilling fails to teach:
wherein a feather seal is arranged along a circumferential side of each segment, the feather seal extending along an axial length of each segment, the feather seal having a radially extending portion that engages the rib
O’Leary teaches:
An analogous turbine shroud segment(336) having a blade track segment(340) and seal assembly(342) wherein a feather seal(342B) is arranged along a circumferential side(372) of each segment, the feather seal extending along an axial length of each segment(in the direction of 328; Fig 12, Col 13, ll. 54-63), the feather seal having a radially extending portion that engages the rib(in the direction of R3 as clearly shown in Fig 12 the radially extending portion engages two ribs, Col 13, ll. 54-63)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas in view of Schilling to incorporate the teachings of O’Leary to use a feather seal arranged between adjacent blade outer air seal segments to reduce leakage flow between the adjacent blade outer air seal segments.
Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 22-23 the prior art of record fails to fairly teach or suggest, in combination with the other elements of the claim, a slot formed in the second wall between the base portion and the outer wall.  It is the Examiner’s opinion that one of ordinary skill would not have arrived at the claimed invention without the benefit of Applicant’s disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745